PNG
    media_image1.png
    327
    1870
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    327
    1870
    media_image1.png
    Greyscale




P.O. Box 1450, Alexandria, Virginia 22313-1450 – WWW.USPTO.GOV



   Examiner’s Detailed Office Action   

1.	Claims 16-18, 20, 22-26, 28 and 30-37 are allowed.	
  			           REASONS FOR ALLOWANCE
2.	The following is an Examiner’s statement for reasons for allowance: 

3.	Claims 16-18, 20, 22-26, 28 and 30-37 are considered allowable since when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claim(s).
4.	The limitations recited in independent claims 16 and 24“…observe the shipment inspection information obtained by inspecting an object before shipment thereof, and the operation alarm information issued during operation of the object after shipment, wherein the operation alarm information includes an increased rate of occurrence of a specific alarm after a shipment date.”
5.	The limitations recited in independent claims 32 and 34 “…observing the shipment inspection information and the operation alarm information, wherein the operation alarm information includes an increased rate of occurrence of a specific alarm after a shipment date.”
6.  For claims 16-18, 20, 22-26, 28 and 30-37, the closest prior art, GE Fanuc Automation (“Computer Numerical Control Products”) teaches “inspecting servo motors strictly before shipment.”  However, there is no prior art to cover the claim limitations recited above.
7.	When taken in context the claim(s) as a whole was/were not uncovered in the prior art
i.e., the dependent claims are allowed as they depend upon an allowable independent claim.

8.	Any comments considered necessary by applicant must be submitted no later than the

payment of the issue fee and, to avoid processing delays, should preferably accompany the 

issue fee. Such submissions should be clearly labeled “Comments regarding Statement of 

Reasons for Allowance.”


Correspondence Information
9.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABABACAR SECK whose telephone number is (571)270-7146.  The examiner can normally be reached on Monday-Friday 8:00 A.M.-6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 5712723719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ABABACAR SECK/Examiner, Art Unit 2122

/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122